Case 3:18-cv-Ol706 Document 1 Filed 10/15/18 Page 1 of 4

UN|TED STATES DlSTRlCT COURT
DlSTR|CT GF CONNECT|CUT
N. F., a minor suing by and through
her mother and next friend,
GINA HUl\/IBER
VS. ClVlL ACTlON NO.
WATERBURY BOARD OF

EDUCAT|ON and :
RALPH BELVEDERE 2 OCTOBER 15, 2018

CON|PLAINT

1. This is an action to redress the deprivation of rights secured to the
plaintiff by the First Amendment to the United States Constitution.

2. Jurisdiction of this court is invoked under the provisions of Sections
1331, 1343(3) and 1387(a) of Title 28 and Sections 1983 and 1988 of Title 42 of
the United States Code.

3. The plaintiff N. F, is African-American and a minor Who resides With
her mother, Gina Humber, in Waterbury, Connecticut. She is a student at the
Waterbury Arts l\/lagnet School.

4. The defendant Waterbury Board of Education is a government entity

Which operates all of the public schools in Waterbury, Connecticut, including the

 

Case 3:18-cv-01706 Document 1 Filed 10/15/18 Page 2 of 4

Waterbury Arts l\/lagnet School. The defendant Ralph Be|vedere is an italian
language teacher at the Waterbury Arts l\/|agnet School and the plaintiff is one of
his students

5. During all times mentioned in this Complaint, the defendants Were
acting under color of |aW, that is, under color of the constitution, statutes, |aws,
rules, regulations, customs and usages of the State of Connecticut.

6. On October 3, 2018, and on other dates in September, 2018, the
defendant Be|vedere has called upon the students in his class, including the
plaintiff, to stand and recite the Pledge of Allegiance to the United States flag.

7. The plaintiff, and other non-Caucasian students in defendant
Belvedere’s class, have remained seated While the P|edge of Allegiance is
recited as a peaceful and non~disruptive expression of their belief that African-
Americans suffer from racial discrimination in the United States.

8. On October 3, 2018, and on the other dates in September 2018 When
the plaintiff and others have engaged in the aforesaid silent expression of their
beliefs, defendant Be|vedere has mocked and shamed them by thanking and
praising the students Who have stood While accusing the plaintiff of being
“dishonest” in her expression of belief. He has falsely accused the plaintiff of not
doing her classwork and on one occasion brought another teacher into the

classroom to lecture the students on their supposed lack of patriotism.

 

Case 3:18-cv-01706 Document 1 Filed 10/15/18 Page 3 of 4

9. As a result, the plaintiff has been frightened and intimidated and has
suffered emotional distress and anxiety.

10. The defendant Waterbury Board of Education, through its supervisory
officials, has been made aware of defendant Be|vedere’s actions but has done
nothing to protect the plaintiff.

11. ln the manner described above, the defendants have violated the
plaintiffs rights to freedom of speech and expression on matters of public
concern, Which rights are secured to her by the First Amendment to the United
States Constitution as enforced through Sections 1983 and 1988 of Title 42 of
the United States Code.

WHEREFORE the plaintiff claims judgment against the defendants and
each of them, jointly and severally for a prospective injunction restraining them
from infringing upon the plaintiffs above-described exercise of her First
Amendment rights, and requiring them to pay the plaintiff nominal damages and
attorney fees; and further requiring the defendant Be|vedere to pay the plaintiff a
sum of punitive damages sufficient to deter him and others similarly situated
from infringing the peaceful exercise of First Amendment rights by the plaintiff

and other students in the future.

 

Case 3:18-cv-01706 Document 1 Filed 10/15/18 Page 4 of 4

THE PLA|NTlFF

BY:

/s/ John R. Wi//iams
JOHN R. Wll_LlAl\/lS (ct00215)
51 Elm Street
New Haven, CT 06510
203.562.9931
Fax: 203.776.9494
jrvv@johnrvvilliams.com

 

